NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

VICTOR VELAZQUEZ-NEGRETE,                        No. 14-71075

               Petitioner,                       Agency No. A088-320-880

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Victor Velazquez-Negrete, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings on the basis of ineffective assistance of counsel. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Velazquez-Negrete’s motion

to reopen as untimely where Velazquez-Negrete filed the motion more than four

years after his final order of removal, see 8 C.F.R. § 1003.2(c)(2), and has not

demonstrated the due diligence necessary to warrant equitable tolling of the filing

deadline, see Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable

tolling is available to an alien who is prevented from filing a motion to reopen due

to deception, fraud, or error, as long as the alien exercises due diligence in

discovering such circumstances).

      Because untimeliness is dispositive, we do not reach Velazquez-Negrete’s

remaining contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                     14-71075